IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

A. L. B., Mother of E.B.M. and        NOT FINAL UNTIL TIME EXPIRES TO
P.M.S.H., minor children,             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-1606
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Appellant, pro se.

Dwight O. Slater, Appellate Counsel, Tallahassee for Department Children and
Families. Kelley Schaeffer of Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

B. L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.